EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Roberts on 8/26/2022.

The application has been amended as follows: 

1. (Currently Amended) An electric filter for purifying hydraulic and dielectric fluids comprising: 
a housing with an inlet pipe and an outlet pipe, 
a power supply, 
a composite unit disposed inside the housing and consisting of 
current-carrying plates and dielectric spacers with apertures for current-carrying and 
a front plug, 
a rear plug, and 
current-carrying and 
wherein the surface of the current-carrying plates is provided with a porous ceramic dielectric coating, and 
the apertures of the current-carrying plates comprise inner teeth for improved contact with the current-carrying elements.  

2. (Cancelled).

3. (Currently Amended) The electric filter of claim 1 wherein the 

4. (Currently Amended) The the high voltage between 1250 V- 4750 V.  

5. (Currently Amended) The electric filter of claim 1 wherein the front plug and rear plug further comprise through holes 

6. (Currently Amended) The 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The threading of each aperture of the charge carrying plates overcomes the closest prior art of record for this type of apparatus. The closest art is that of RU158784 and US 2020/0094167 of Chase, US 2008/0302663 of Jarvis and US 5,556,522 of Ingalls.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759